Title: Committee Report on Lieutenant Governor Hutchinson’s Speech, 28 September 1770
From: Adams, John,Cushing, Thomas,Adams, Samuel,Foster, Jedediah,Denny, Thomas,Hancock, John,Godfrey, George,Warren, James,Hobson, Humphrey,Massachusetts House of Representatives
To: 


      
      28 September 1770. MS not found. Prepared by a committee appointed 27 September, composed of Thomas Cushing, Samuel Adams, Jedediah Foster, Thomas Denny, JA, John Hancock, George Godfrey, James Warren, and Humphrey Hobson Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715–], Boston, reprinted by the Massachusetts Historical Society, 1919–. (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 82.
      The third session of the 1770–1771 General Court, continued by prorogations, met in Cambridge on 26 September. The following day Hutchinson delivered a speech to the Council and House meeting jointly in which he catalogued matters requiring the legislature’s attention and urged proceeding “with all Diligence” (same, p. 80–82). On 28 September, Cushing “reported as their unanimous Opinion, That it is for the Interest of the Province, that this House still adhere to their former Resolution, viz. That it is by no Means expedient to proceed to the public Business” (same, p. 82). For House action on the report, see calendar entries for 4 and 5 October, below.
     